Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Laracey (US 20160292668), in view of Beane (US 20080269947) and Yamazaki (US 20190108709). 
Regarding claim 1, Laracey discloses mobile device (102 with mobile payment application 504) comprising: 
one or more biometric sensors configured to acquire a physiological marker from which a user is identifiable and thereby authenticated (Para. 91, Processing with biometric identifier; Para. 109, Sensor 714)
a short-range communication interface configured to implement short-range communication technology and enable contactless payment capability of the mobile device (Para. 10, Para. 38, Access point 218 payment application, Para. 39, Para. 41, which communicates with 230; Also, Para. 17, Fig. 1, 102 communicating with 104 through 112)
and a processor coupled to the one or more biometric sensors and short-range communication interface (Fig. 7, Processor 704, coupled to 714 and 724; Para. 119, 704 performs payment applications), and programmed to at least: 
cause the one or more biometric sensors to acquire the physiological marker, and identify and authenticate the user based thereon (Para. 20, Authenticate using fingerprint, iris scan; Para. 91, 504); 
(Para. 91, 504 prompt user; Authentication occurring locally on mobile phone or send to 230; 506 determine authentication; Para. 92, Obtaining checkout token 510 when authenticated); 
and communicate with a point-of-sale (POS) system with contactless payment capability (Step 512, Para. 93, checkout token passed to merchant at 208 from 202; 208 including 209 and 212; Para. 17, NFC device 104 as part of a POS; Para. 43, 209 as part of networked POS system, and POS devices 212) to make a purchase using short-range communication interface and the contactless payment capabilities of the mobile device and POS system (Para. 93; Para. 18, NFC enabled mobile device; Para. 17, NFC Device as a POS; Para. 42, checkout token communicated to merchant 208 via NFC communication), 
wherein the processor being programmed to communicate with the POS system includes being programmed to send a purchase message to the POS system that includes the unique authentication code (Fig. 7, Processor 704, coupled to 714 and 724; Para. 119, 704 performs payment applications; Para. 92, Obtaining checkout token 510 when authenticated; Para. 22-24, 102 sends message to 108 with checkout token; Para. 15, Describing token as code; Para. 55, Verification code), and payment information (Para. 18, Payment account number), 
the POS system being configured to communicate with the authentication server (Communicates with 230) to validate the unique authentication code (Token 210 is communicated to 230), and with an authorization server to authorize payment (Para. 51, Payment processing 232 causing authorization) for the selected product based on the payment information (Para. 51, describing authorization process for 232 based on payment type).
	Laracey fails to disclose a product such as an over the counter drug (OTC drug) that is transacted and purchased, as well as receiving a selection of a thereby selected over-the-counter (OTC) drug.  However, Beane et al. teaches the use of a computer 220 with software 250 that is capable of processing information from the computer and database 230 during the transaction and purchase of an over-the-counter drug (Para. 41 & 86) from a consumer 212 through a consumer interface 210 (Para. 52-57, Describing software’s ability to facilitate check of identity) and software 250 receives selected item 213, which can be an over-the-counter drug.
	It would be considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Laracey’s mobile device with the ability to purchase, transact and receive a selection of an over-the-counter drug from a user.  Doing so allows the user to specifically select an over-the-counter drug from a point-of-sale system. 
Laracey fails to disclose receive selection of a thereby selected item, as well as sending a purchase message to the POS system that includes….an identifier of selected transaction.  However, Yamazaki discloses a vending machine (10) with mobile access (Fig. 1) and device ID to access a product from the machine with a product code (Para. 45-47) that is stored in image information DB 333 and that is sent to the management server during the purchase from the mobile device (Para. 48; Fig. 14, Product code sent to 200 then to 300 with completion being made at S14 and S16; Kiosk and management server can serve as Point of Sale system). 
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Laracey with the product retrieval and product identifier being 
Regarding claim 2, modified Laracey discloses that the POS system has a known location (Para. 43, describing known physical location or POS 212 in location within store; Para. 65, Describing POS as Target Stores, for example; Lastly, Fig. 2, 212 is known to be with 209), and the processor being programmed to authenticate the user based on the physiological marker (Para. 20, Authenticate using fingerprint, iris scan; Para. 91, 504) and communicate with the POS system using the short-range communication (Step 512, Para. 93, checkout token passed to merchant at 208 from 202; 208 including 209 and 212; Para. 17, NFC device 104 as part of a POS; Para. 43, 209 as part of networked POS system, and POS devices 212).  Laracey also discloses that the user (Para. 30) can still pay even if 102 does not have an active session, but fails to disclose that the interface locks-in the user thereby authenticated at the known location.  However, Beane discloses a consumer with Bluetooth capability (Para. 46, 240) where a consumer selects items at a particular location where the user location is locked-in and thereby authenticated at a known location (Claim 15 and 16, Fig. 15, user at terminal 1500 is lock-in to purchase at terminal 1500 after purchase is authenticated).  
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Laracey with the location lock of the user as disclosed in Beane.  Doing so ensures that the dispensary only dispenses to the authenticated at a specific verified location, and limits fraudulent activity to ensure that dispensing activity of the OTC-drug occurs to those who have been authenticated, and increases system security.  
Regarding claim 3, modified Laracey discloses the last element of the claim limitation, that the identity of a user being verified before the authentication server is enabled to send the response that indicates the unique authentication code (Para. 20, Authenticate using fingerprint, iris scan; Para. 91, 504; (Para. 91, 504 prompt user; Authentication occurring locally on mobile phone or send to 230; 506 determine authentication; Para. 92, Obtaining checkout token 510 when authenticated) but fails to disclose the authentication server operated by a service provider. However, Beane discloses an authentication server is operated by a service provider (Fig. 17, 1726, Clearinghouse used for authentication), and the processor is further programmed to enable the service provider to verify an identity of the user (1740 & 1744), including the processor being programmed to at least: 
capture data from a proof of identity of the user (Fig. 17, 1720 to 1726); 
and send the data to the service provider to enable the service provider to verify the identity of the user from the data (Fig. 17, 1726 to 1740).
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Laracey with the clearinghouse of Beane.  Doing so adds a greater level of information security in the transaction process, and ensures that all the transactions of the consumer are databased in order to track purchases in accordance with regulatory federal and state protocol as well (Para. 104). 
Regarding claim 13, Laracey discloses a method comprising:  
-22-AttyDktNo. B100263 1020US.1 (0009.5)acquiring, via one or more biometric sensors of a mobile device, a physiological marker from which a user is identifiable and thereby authenticated (Para. 91, Processing with biometric identifier; Para. 109, Sensor 714); 
and at the mobile device (102 with mobile payment application 504); 
(Para. 91, Processing with biometric identifier; Para. 109, Sensor 714; Fig. 7, Processor 704, coupled to 714 and 724; Para. 119, 704 performs payment applications; (Para. 20, Authenticate using fingerprint, iris scan; Para. 91, 504);
sending a message to an authentication server that indicates the user is authenticated, and receiving a response from the authentication server that includes a unique authentication code (Para. 91, 504 prompt user; Authentication occurring locally on mobile phone or send to 230; 506 determine authentication; Para. 92, Obtaining checkout token 510 when authenticated); 
receiving selection of a thereby selected item (Para. 102, Message identifying selection; Para. 12, Regarding in-store selection and delivery); 
and communicating with a point-of-sale (POS) system with contactless payment capability (Step 512, Para. 93, checkout token passed to merchant at 208 from 202; 208 including 209 and 212; Para. 17, NFC device 104 as part of a POS; Para. 43, 209 as part of networked POS system, and POS devices 212), to purchase a selection using the short-range communication interface and the contactless payment capabilities of the mobile device and POS system (Para. 93; Para. 18, NFC enabled mobile device; Para. 17, NFC Device as a POS; Para. 42, checkout token communicated to merchant 208 via NFC communication), 
wherein communicating with the POS system includes sending a purchase message to the POS system that includes the unique authentication code (Fig. 7, Processor 704, coupled to 714 and 724; Para. 119, 704 performs payment applications; Para. 92, Obtaining checkout token 510 when authenticated; Para. 22-24, 102 sends message to 108 with checkout token; Para. 15, Describing token as code; Para. 55, Verification code), an identifier of the selected (Fig. 8A-B, Merchant identifier, Such as 836; Para. 20, Describing different types of identifiers that are communicated to 130 such as the transaction identifier), and payment information (Para. 18, Payment account number), 
the POS system communicating with the authentication server (Communicates with 230) to validate the unique authentication code (Token 210 is communicated to 230), and with an authorization server to authorize payment (Para. 51, Payment processing 232 causing authorization) for the selected OTC drug based on the payment information (Para. 51, describing authorization process for 232 based on payment type).
Laracey fails to disclose a product such as an over the counter drug (OTD drug) that is identified, transacted and purchased, as well as receiving a selection of a thereby selected over-the-counter (OTC) drug.  However, Beane et al. teaches the use of a computer 220 with software 250 that is capable of processing information from the computer and database 230 during the transaction and purchase of an over-the-counter drug (Para. 41 & 86), and identifying the identity data of the regulated OTC drug (Para. 41) from a consumer 212 through a consumer interface 210 (Para. 52-57, Describing software’s ability to facilitate check of identity) and software 250 receives selected item 213, which can be an over-the-counter drug.  
It would be considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Laracey’s mobile device with the ability to purchase, transact and receive a selection of an over-the-counter drug from a user.  Doing so allows the user to specifically select an over-the-counter drug from a point-of-sale system. 
Regarding claim 14, modified Laracey discloses where the POS system has a known location (Para. 43, describing known physical location or POS 212 in location within store; Para. 65, Describing POS as Target Stores, for example; Lastly, Fig. 2, 212 is known to be with 209), and authenticating the user based on the physiological marker (Para. 20, Authenticate using fingerprint, iris scan; Para. 91, 504) and communicating with the POS system using the short-range communication (Step 512, Para. 93, checkout token passed to merchant at 208 from 202; 208 including 209 and 212; Para. 17, NFC device 104 as part of a POS; Para. 43, 209 as part of networked POS system, and POS devices 212)..  Laracey also discloses that the user (Para. 30) can still pay even if 102 does not have an active session, but fails to disclose that the interface locks-in the user thereby authenticated at the known location.  However, Beane discloses a consumer with Bluetooth capability (Para. 46, 240) where a consumer selects items at a particular location where the user location is locked-in and thereby authenticated at a known location (Claim 15 and 16, Fig. 15, user at terminal 1500 is lock-in to purchase at terminal 1500 after purchase is authenticated).  
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Laracey with the location lock of the user as disclosed in Beane.  Doing so ensures that the dispensary only dispenses to the authenticated at a specific verified location, and limits fraudulent activity to ensure that dispensing activity of the OTC-drug occurs to those who have been authenticated, and increases system security.  
Regarding claim 15, modified Laracey discloses the last claim limitation, that the identity of a user being verified before the authentication server is enabled to send the respsonse that indicates the unique authentication code (Para. 20, Authenticate using fingerprint, iris scan; Para. 91, 504; (Para. 91, 504 prompt user; Authentication occurring locally on mobile phone or send to 230; 506 determine authentication; Para. 92, Obtaining checkout token 510 when authenticated), but fails to disclose the authentication server being operated by a service provider.  However, Beane discloses an authentication server is operated by a service (Fig. 17, 1726, Clearinghouse used for authentication), and enabling the service provider to verify an identity of the user (1740 & 1744), including at least: 
capturing data from a proof of identity of the user (Fig. 17, 1720 to 1726); 
and sending the data to the service provider to enable the service provider to verify the identity of the user from the data (Fig. 17, 1726 to 1740).
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Laracey with the clearinghouse of Beane.  Doing so adds a greater level of information security in the transaction process, and ensures that all the transactions of the consumer are databased in order to track purchases in accordance with regulatory federal and state protocol as well (Para. 104). 
Claims 5, 6, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Laracey (US 20160292668), in view of Beane, Bernseby (US 20170316408), and Yamazaki (US 20190108709).
Regarding claim 5, Laracey discloses an apparatus (102 with mobile payment application 504) configured to implement a self-service kiosk or integrated shelf dispenser (Para. 10, mobile device to initiate transaction at a kiosk; Para. 17, NFC 104 may be a kiosk), the apparatus comprising: 
one or more biometric sensors configured to acquire a physiological marker from which a user is identifiable and thereby authenticated (Para. 91, Processing with biometric identifier; Para. 109, Sensor 714); 
and a processor coupled to the one or more biometric sensors (Fig. 7, Processor 704, coupled to 714 and 724; Para. 119, 704 performs payment applications), and programmed to at least: 
(Para. 20, Authenticate using fingerprint, iris scan; Para. 91, 504); 
send a message to an authentication server that indicates the user is authenticated, and receive a response from the authentication server that includes a unique authentication code (Para. 91, 504 prompt user; Authentication occurring locally on mobile phone or send to 230; 506 determine authentication; Para. 92, Obtaining checkout token 510 when authenticated); 
receive selection of a thereby selected item (Para. 102, Message identifying selection; Para. 12, Regarding in-store selection and delivery); 
complete a purchase of the selected item (Step 512, Para. 93, checkout token passed to merchant at 208 from 202; 208 including 209 and 212; Para. 17, NFC device 104 as part of a POS; Para. 43, 209 as part of networked POS system, and POS devices 212; Para. 93; Para. 18, NFC enabled mobile device; Para. 17, NFC Device as a POS; Para. 42, checkout token communicated to merchant 208 via NFC communication), including the processor being programmed to send a purchase message to the authentication server that includes the payment information (Para. 18, Payment account number),
the processor being programed to send the purchase message for the authentication server to validate the unique authentication code (Fig. 7, Processor 704, coupled to 714 and 724; Para. 119, 704 performs payment applications; Para. 92, Obtaining checkout token 510 when authenticated; Para. 22-24, 102 sends message to 108 with checkout token; Para. 15, Describing token as code; Para. 55, Verification code; Communicates with 230 as token 210 is communicated to 230), and for the authentication server to cooperate with an -20-AttyDktNo. B100263 1020US.1 (0009.5)authorization (Para. 51, Payment processing 232 causing authorization) for the selection based on the payment information (Para. 51, based on payment credentials); 
Laracey fails to disclose authorizing release of selected item based on matched credentials.  However, Beane discloses the authorization of release of an item based on matched credentials (Fig. 1, 160). 
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Laracey with the release of a selected item form Beane.  Doing so allows the user to receive the item after they have been validated through the authentication and authorization process, to ensure effective security of the apparatus and user account holder information. 
Laracey also fails to disclose receiving an encrypted code to allow access to a selected item, upon which the release of the selected item can occur.  However, Bernesby teaches a aserver that verifies an encrypted code that has been encrypted and sent by a user using biometric information and transmits an authentication message that grants the user access to an account (Para. 17, 35 and 38). 
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Laracey with the encrypted access code and release after authentication of the code of Bernesby. Doing so adds an added layer of security before allowing access to the user, in order to further protect client or user information and only allow those with true access to gain delivery of the OTC drugs. 
Laracey also fails to disclose a product such as an over-the-counter drug (OTC drug) that is identified, transacted and purchased, and a dispenser coupled to the processor and caused thereby to dispense the selected OTC drug after the purchase is completed.  However, Beane 
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Laracey with the OTC drug that is transacted and purchased, as well as a dispenser of Beane, since it has been held that simple substitution of one known element for another to obtain predictable results does not hold patentable weight (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398). 
Modified Laracey fails to disclose send a purchase message to the authentication server that includes a unique authentication code, and an identifier of the selected transaction.  However, Yamazaki discloses a system that sends authentication information (Fig. 14, S21) to the vending machine (10) as well as a product identifier (Para. 48; Fig. 14, Product code sent to 200 then to 300 with completion being made at S14 and S16; Kiosk and management server can serve as Point of Sale system).
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Laracey with the product retrieval and product identifier being sent to the management server. Doing so ensures that the purchase is properly validated an tracked to the mobile device making the purchase, while effectively updating inventory.
Regarding claim 6, modified Laracey discloses the last claim limitation, that the identity of a user being verified before the authentication server is enabled to send the respsonse that indicates the unique authentication code (Para. 20, Authenticate using fingerprint, iris scan; Para. 91, 504; (Para. 91, 504 prompt user; Authentication occurring locally on mobile phone or send to 230; 506 determine authentication; Para. 92, Obtaining checkout token 510 when authenticated), but fails to disclose the authentication server being operated by a service provider.  However, Beane discloses an authentication server is operated by a service provider (Fig. 17, 1726, Clearinghouse used for authentication), and enabling the service provider to verify an identity of the user (1740 & 1744), including at least: 
capturing data from a proof of identity of the user (Fig. 17, 1720 to 1726); 
and sending the data to the service provider to enable the service provider to verify the identity of the user from the data (Fig. 17, 1726 to 1740).
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Laracey with the clearinghouse of Beane.  Doing so adds a greater level of information security in the transaction process, and ensures that all the transactions of the consumer are databased in order to track purchases in accordance with regulatory federal and state protocol as well (Para. 104). 
Regarding claim 8, Laracey discloses an apparatus configured to implement an authentication server (102 with mobile payment application 504; 202 works with 230), the apparatus comprising: 
a processor and a memory storing executable instructions that in response to execution by the processor (Fig. 7, Processor 704, coupled to 714 and 724; Para. 119, 704 performs payment applications; Memory interface 702), cause the apparatus to at least: 
(Para. 91, 504 prompt user; Authentication occurring locally on mobile phone or send to 230; 506 determine authentication; Para. 92, Obtaining checkout token 510 when authenticated; Para. 102, Message identifying selection; Para. 12, Regarding in-store selection and delivery), the message being received from a mobile device (102 and 202), self-service kiosk or integrated shelf dispenser; 
send a response to the mobile device, self-service kiosk or integrated shelf dispenser, the response including a unique authentication code (Para. 20, 130 over 114 to 102 sending checkout token); 
receive a purchase message that includes payment information, the -21-AttyDktNo. B100263 1020US.1 (0009.5)purchase message being received from a point-of-sale (POS) system, or the self-service kiosk or integrated shelf dispenser (230 receiving from 202 by way of 208 and 212; Para. 46, 202 communicates token 210 to 208; Para. 47, payment details sent to 230; Para. 49, 230 receives checkout token from 208, which maps transaction of payment type back to 202; Para. 99, 518 where customer confirms transaction details of selection and payment type, and 520, which is transmitted back to 230; Para. 102, 614 sends back to 202 to confirm details, with customer sending back with confirmation 616); 
validate the unique authentication code (618 which uses payment account information to lookup credentials; 616 to 618 includes original token sent in 610); 
cooperate with an authorization server to authorize payment for the selection based on the payment information (Fig. 2, Para. 51, Payment processing center 232); 
Laracey fails to disclose receive a message related to a purchase of an OTC drug by a user.  However, Beane discloses receive a message related to a purchase of an over-the-counter 
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Laracey with the OTC drug message of Beane.  Doing so allows the mobile phone to request the OTC drug to a kiosk of self-dispensing machine.
Laracey discloses returning a code to the POS System or dispenser, but fails to disclose the return of an encrypted code to allow access to a selected item, upon which release can occur.  However, Bernesby teaches a server that verifies an encrypted code that has been encrypted and sent by a user using biometric information and transmits an authentication message that grants the user access to an account (Para. 17, 35 and 38). 
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Laracey with the encrypted access code and release after authentication of the code of Bernesby. Doing so adds an added layer of security before allowing access to the user, in order to further protect client or user information and only allow those with true access to gain delivery of the OTC drugs. 
Laracey fails to disclose authorizing release of OTC drug based on matched credentials.  However, Beane discloses the authorization of release of an item based on matched credentials (Fig. 1, 160). 
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Laracey with the release of a selected item form Beane.  Doing so allows the user to receive the item after they have been validated through the authentication and authorization process, to ensure effective security of the apparatus and user account holder information. 
Modified Laracey fails to disclose send a purchase message to the authentication server that includes a unique authentication code, and an identifier of the selected transaction.  However, Yamazaki discloses a system that sends authentication information (Fig. 14, S21) to the vending machine (10) as well as a product identifier (Para. 48; Fig. 14, Product code sent to 200 then to 300 with completion being made at S14 and S16; Kiosk and management server can serve as Point of Sale system).
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Laracey with the product retrieval and product identifier being sent to the management server. Doing so ensures that the purchase is properly validated an tracked to the mobile device making the purchase, while effectively updating inventory.
Regarding claim 9, modified Laracey discloses that the memory stores executable instructions that in response to execution by the processor (memory interface 702) cause the apparatus to further at least: electronically record a purchase transaction including the user (Para. 53, 56, 75, 85, 88 and 89), the selected OTC drug (Beane – 213, 375, 1722, 1724, 1710, 1726; Para. 112) and a date or time of purchase of the selected OTC drug (Beane – Para. 112).
Regarding claim 10, modified Laracey discloses where the purchase transaction identifies the user by the unique authentication code or a physiological marker of the user (Beane – Para. 112, Signature is a physiological marker; Fig. 4-7; Fig. 3, showing various readers; Fig. 4-7, Looking up in database 540 at step 535).  
Claims 4 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Laracey (US 20160292668), in view of Beane (US 20080269947) and Yamazaki, as applied to claims 3 and 15 above, further in view of Kline et al. (US 20150144653). 
Regarding claim 4, modified Laracey fails to disclose registering account with service provider.  However, Kline discloses a smartphone 400 with Bluetooth technology and application 410 (Para. 117) being used to access a dispensing machine 215 can register with a service provider (Para. 118), prior to dispensing a purchase and such registration grants the consumer a registration identifier or code to access the dispenser while verifying the identity of the consumer (Para. 118 and 121, Para. 122, Describing identification service used by service provider). 
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Laracey with the service provider identification process and steps.  Doing so allows the service provider to give greater security and access over each user 
Modified Laracey discloses sending a message to the authentication server, but fails to disclose registering an account with the service provider before the message is sent to the authentication server. 
It would have been obvious to one of ordinary skill in the art, to have modified Laracey with the order of allowing the processor to enable the user to register an account with a service provider before the message is sent to the authentication servicer, since it has been held that rearrangement of parts without something more does not hold patentable weight (In reJapikse, 181 F.2d 1019). 
Regarding claim 16, modified Laracey fails to disclose registering account with service provider.  However, Kline discloses a smartphone 400 with Bluetooth technology and application 410 (Para. 117) being used to access a dispensing machine 215 can register with a service provider (Para. 118), prior to dispensing a purchase and such registration grants the consumer a registration identifier or code to access the dispenser while verifying the identity of the consumer (Para. 118 and 121, Para. 122, Describing identification service used by service provider). 
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Laracey with the service provider identification process and steps.  Doing so allows the service provider to give greater security and access over each user and consumer account, and allow the service provider to have greater control over dispensing (Para. 122). 

It would have been obvious to one of ordinary skill in the art, to have modified Laracey with the order of allowing the processor to enable the user to register an account with a service provider before the message is sent to the authentication servicer, since it has been held that rearrangement of parts without something more does not hold patentable weight (In reJapikse, 181 F.2d 1019). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Laracey (US 20160292668), in view of Beane, Bernseby (US 20170316408) and Yamazaki, as applied to claim 6 above, further in view of Kline et al. (US 20150144653).
 Regarding claim 7, modified Laracey fails to disclose registering account with service provider.  However, Kline discloses a smartphone 400 with Bluetooth technology and application 410 (Para. 117) being used to access a dispensing machine 215 can register with a service provider (Para. 118), prior to dispensing a purchase and such registration grants the consumer a registration identifier or code to access the dispenser while verifying the identity of the consumer (Para. 118 and 121, Para. 122, Describing identification service used by service provider). 
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Laracey with the service provider identification process and steps.  Doing so allows the service provider to give greater security and access over each user and consumer account, and allow the service provider to have greater control over dispensing (Para. 122). 

It would have been obvious to one of ordinary skill in the art, to have modified Laracey with the order of allowing the processor to enable the user to register an account with a service provider before the message is sent to the authentication servicer, since it has been held that rearrangement of parts without something more does not hold patentable weight (In reJapikse, 181 F.2d 1019). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Laracey (US 20160292668), in view of Beane, Bernseby (US 20170316408) and Yamazaki as applied to claim 9 above, further in view of Gadnis (US 20180285879).  
Regarding claim 11, modified Laracey fails to disclose the apparatus being caused to electronically record the purchase transaction includes being caused to electronically record the purchase transaction on a blockchain.  However, Gadnis teaches the use of a making an electronic record of a user that has been identity information that has been encrypted (302) and stored in block chain (304), with store records of transactions in the blockchain (308).  
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Laracey with the purchases recorded on blockchain of Gadnis.  Doing so allows the client or seller to use the economics information of past purchases from the customer to determine that customers economic identity and potential as a debtor, purchaser, etc. (Para. 31). 
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Laracey (US 20160292668), in view of Beane, Bernseby, Gadnis, and Yamazaki, as applied to claim 11 above, further in view of Liu (US 20180174097). 
Regarding claim 12, modified Laracey discloses where the purchase transaction identifies the user by the unique authentication code or a physiological marker of the user (Para. 20, 130 over 114 to 102 sending checkout token; Para. 53, 56, 75, 85, 88 and 89), and the selected OTC drug (Beane – 213, 375, 1722, 1724, 1710, 1726; Para. 112), but fails to disclose identifying the selected OTC drug by an identifier of the selected OTC drug that is unique to a unit thereof and wherein the identifier of the selected OTC drug is recorded on the blockchain during manufacturing or packaging.  However, Liu discloses the use of a serial number or RFID tag (122; Para. 19, unique product and serial data) to be tagged on a product selection for a product shipment, during manufacturing or packaging (Para. 19, 24, 21, describing goods being affixed with RFID tag).
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Laracey with the RFID tag and serial number placed on the product, as noted by Liu.  Doing so helps increase security for the shipped product, given the greater encryption methods that can be deployed in the product RFID codes, as well as ensuring that the correct consumer is the one that purchases the OTC drug, given greater peer supervision (Para. 19-21). 
Modified Laracey also discloses the apparatus electronically recording a purchase transaction including the user (Para. 53, 56, 75, 85, 88 and 89), the selected OTC drug (Beane – 213, 375, 1722, 1724, 1710, 1726; Para. 112) and a date or time of purchase of the selected OTC drug (Beane – Para. 112).

It would have been obvious to one of ordinary skill in the art, to have modified Laracey with the order to when the electronically record the user, selected OTC drug, and date or time of purchase after manufacturing or packaging, since it has been held that rearrangement of parts without something more does not hold patentable weight (In re Japikse, 181 F.2d 1019). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 11/30/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/BRANDON M DUCK/             Examiner, Art Unit 3691                                                                                                                                                                                         	2/4/2021